Citation Nr: 1811511	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-46 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1987.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Veteran provided testimony before an Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  The AVLJ that conducted that hearing is no longer employed at the Board.  In March 2016, the Veteran provided a written statement indicating that he did not wish to have a hearing before another Veterans Law Judge.

In April 2012, the Board reopened the Veteran's claim for service connection for headaches and remanded the reopened claim.  The Board again remanded this issue in November 2016.  The Board obtained a July 2017 VA medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2017).  The Veteran and his representative were provided a copy of this VA medical opinion via a letter dated in August 2017.  Pursuant to 38 C.F.R. § 20.903(a) (2017), they were provided 60 days from the date the Board furnished a copy of the opinion to provide a response.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Headaches were not manifest during service and are not related to service.

2.  A headache disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A headache disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran was afforded a VA examination in April 2010.  An addendum opinion was provided in June 2012.  The Veteran raised an issue as to whether the examiner's opinions were valid.  As noted above, an additional VHA opinion was obtained in July 2017.  In the aggregate, the Board finds the April 2010 and June 2012 VA opinions, and July 2017 VHA opinion to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including headaches, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that he is entitled to service connection for a headache disability.

The Veteran's service treatment records (STR) have been associated with the claims file.  On his March 1984 report of medical history, the Veteran reported a pre-service head injury, recorded as a scalp laceration.  July 1985 STR's document that the Veteran sought medical attention for heat exhaustion and was diagnosed with possible heat stroke.  August 1985 STR's document an injury to the Veteran's head, when he reported that he tripped and fell over a tent wire on to rocks.  He required stitches for a 1.5 inch laceration above his left eye.  The examiner noted that there were no neurological deficits.  He was prescribed Tylenol for the pain.  There was no follow-up and he continued to perform his duties.  His May 1987 separation examination noted a well-healed scar on the top left of his forehead, but no head abnormalities.  He reported a history of an ankle sprain but did not report any headaches.

April 1994 private treatment records reflect that the Veteran denied any chronic or recurrent conditions.  April 1997 private treatment records reflect that the Veteran sought treatment for headaches which were primarily focused on the left side of his head.  He told the treating physician that he started to experience episodic headaches after the incident in service when he tripped and fell over the tent wire.  Following an examination, the treating physician determined that the Veteran's headaches were most likely tension headaches.  The Veteran was afforded a CT scan in May 1997.  The results of the CT scan were normal, and the treating physician reiterated that the Veteran's headaches were functional or tension headaches and did not think any further neurological evaluations were warranted.

In September 1999, the Veteran fell off of a ladder while cleaning windows.  He was taken to get emergency care and reported experiencing an immediate headache and neck pain.  Descriptions of this event reflect that the Veteran fell on his left side.  October 1999 private treatment records documented that the Veteran experienced a headache for one month.  Different October 1999 private treatment records show that the Veteran received treatment for headaches, potentially migraines, and that the treating physician did not find any evidence for more serious pathology. 

June 2004 VA treatment records reflect that the Veteran received a psychiatric evaluation.  He reported three total head injuries, the 1985 in-service tripping incident, a 1998 basketball incident, and the 1999 ladder incident.  The Veteran's medical history listed that he had chronic headaches due to the closed head injury without loss of consciousness in 1999 when he fell from the ladder.  

July 2004 VA treatment records show that the Veteran reported a long history of headaches since childhood.

The Veteran submitted a statement in July 2004, reporting that he suffered a blow to the head by another Marine in 1985.  He stated that his headaches began with this incident, and he had been experiencing throbbing migraine type headaches over his left eye since that time.  The Veteran also reported that the scar on the left of his forehead was the result of the 1985 assault.

The Veteran's mother submitted a statement in August 2004.  She reported that she observed depression and anxiety in the Veteran following his separation from the service.  She said that the Veteran was irrational, paranoid, and disconnected.  She also stated that the Veteran's concentration and memory had suffered.  She said he was complaining of headaches and discomfort.

During a November 2004 VA examination, the Veteran reported that he was hit in the head with a rock and suffered a laceration, requiring stitches.  He reported suffering from headaches since that time.

The Veteran submitted a private medical opinion in January 2005.  He told the treating physician that in August 1985 he tripped over tent wire and hit his head.  He also explicitly denied any other head, neck or back injuries.  The treating physician determined that the Veteran suffered from headaches, with possibly a neuralgic component, which was more likely than not related to the 1985 in-service head injury.  The treating physician did not indicate any knowledge of the fall from a ladder in 1997 or any of the post-service examinations. 

In February 2005, the Veteran reported that the laceration on his forehead was caused by the August 1985 tripping incident, and not an assault. 

In January 2009, the Veteran submitted an article linking mild head injuries and posttraumatic headaches.  January 2009 VA treatment records reflect that the Veteran suffered from ongoing headaches, with the possibility of a neuralgia component related to trigeminal neuralgia.  The Veteran stated that he did not feel like this was related to his 1985 in-service head injury.  In February 2009, the Veteran submitted an article on the causes and symptoms of trigeminal neuralgia.  The Veteran also submitted a statement in which he reported that he had crashed two motorcycles.  Timing and treatment regarding these accidents are not associated with the claims file, and there is no indication that any documentation exists.

In May 2009 the Veteran submitted correspondence in which he stated he had been complaining of headache pain since 1997.

October 2009 VA treatment records reflect that the Veteran complained of headaches and reported that he experienced headaches continuously since the in-service 1985 tripping incident.  November 2009 VA treatment records attribute the Veteran's headache disability to the 1999 ladder incident.  Different November 2009 VA treatment records reflect that the Veteran reported ongoing headaches since 1997.  The treating physician stated that the Veteran's headaches could be related to hypertension. 

The same private physician that submitted an opinion in January 2005, submitted an additional opinion in December 2009.  He determined that the Veteran suffered from headaches in the left orbital to supraorbital region at the site of the previous laceration, with a somewhat neuralgic quality to it.

The Veteran was afforded a VA examination in April 2010.  The examiner reviewed the claims file, to include the January 2005 and December 2009 private medical opinions.  He took an oral history of the Veteran and performed an in-person examination.  The Veteran reported that he started experiencing headaches in August 1985.  The examiner stated that the evaluation was invalid because the Veteran was not cooperative and was very inconsistent.  The examiner determined that the Veteran lacked any credibility during the evaluation.  The Veteran repeatedly contradicted himself when reporting his history of head injuries and accidents.  The examiner determined that the Veteran had headaches with a history of multiple episodes of trauma, including a pre-service head laceration, as reported on his entrance examination, the 1985 in-service tripping incident, two falls off of a ladder, and a motorcycle accident.  It was also reported that he was involved in assault and batteries.  The examiner concluded that the Veteran's headache disability was not due to his military service.  There was no evidence of chronic headaches in service and the examiner did not find the Veteran's oral history to be credible. 

In December 2010, the Veteran stated that he disagreed with the April 2010 VA examiner's opinion and statements that the Veteran was argumentative.  He stated that he wished to file a grievance with the opinion.

An addendum opinion was requested by the April 2010 examiner.  In June 2012, an examiner stated that the January 2005 and December 2009 private opinions provided little probative value because the treating physician did not review the entire medical history.  She reiterated that the Veteran's STR's did not provide any degree of complaints, symptoms, treatment, clinical findings or manifestations and frequency of symptoms that reasonably demonstrated there was any indication of the onset of headaches while in service.  The Veteran denied any chronic conditions in 1994 and did not start complaining of headaches until 1997.  The examiner found the lengthy lapse of time between separation and treatment for headaches to be of great medical value, and outweighed the Veteran's lay statements.  She reiterated that the Veteran was extremely uncooperative and inconsistent during the April 2010 VA examination and that she did not find his lay statements to be credible.  The examiner determined that the Veteran's headaches were brought on by stress and exercise and were consistent with tension headaches.  She determined that the 1985 in-service heat exhaustion and tripping incident were less likely than not related to the Veteran's current headache disability because there was no evidence to suggest that the Veteran suffered from headaches, or manifestations of a headache disability following either incident in service. 

The Veteran submitted a statement in May 2013, again asserting that his headaches started in service.  He stated that beginning in 1987, his headaches were more frequent and more painful.  He reported that he did not seek treatment because as a former Marine, he prescribed to a tough mentality.  He also stated that he was involved in several fights in service.  One altercation led to a blow to his head, but he stated that he did not report this incident.

In July 2013, the Veteran stated his objections to the April 2010 and June 2012 VA opinions.   He stated that he believed the examiner's opinion was intentionally misleading.  He pointed to the December 2009 private opinion to support his claim that his headaches were related to service.  He acknowledged that his May 1987 separation did not mention any complaints of headaches, but he stated that he did not think this should preclude a favorable decision in his claim for entitlement to service connection.

The Board disagrees with the Veteran's contention that the April 2010 and June 2012 VA examiner was intentionally misleading.  The examiner noted all of the head injuries listed throughout the Veteran's medical history, to include the August 1985 in-service tripping incident.   The examiner reviewed the January 2005 and December 2009 private opinions when she determined that they provided little probative value because the full medical history was not reviewed.  Although the examiner stated that her clinical examination was not completed because the Veteran was uncooperative, the Board affords these opinions a degree of probative value because the April 2010 and June 2012 VA examiner provided a thorough review of the Veteran's medical history and comprehensive and very detailed explanation for her conclusions.  The Veteran's assertions are outweighed by the explanation and rationale provided by the VA examiner.

In July 2013, the Veteran submitted an article regarding the relationship between scar tissue and headaches.

A January 2017 VA opinion determined that the Veteran's headache disability was less likely than not related to his service, to include his service-connected scar on his forehead.  The examiner made this determination, explaining that there was absolutely no evidence of headache interference due to the Veteran's laceration.  The Veteran noted a head injury prior to service on his entrance examination, and did not list any complaints of headaches on his May 1987 separation examination.  The examiner noted that the Veteran's medical history did not reflect treatment for headaches until 12 years following the August 1985 in-service head injury.

In July 2017, the Board requested a VHA opinion from a specialist in neurology.  The specialist was asked whether it was at least as likely as not that the Veteran's headache disorder had its clinical onset during active service or was related to any in-service disease, injury, or event, to include the August 1985 in-service tripping incident, during which the Veteran was diagnosed as having a laceration above his left eye.  A July 2017 VHA opinion was provided from Dr. V. K.  The opinion stated that the Veteran's claims file, and contentions contained therein, was read in full, to include his medical records and lay statements.  In response to the question posed, the opinion stated that it was less likely as not that the Veteran's current headache disorder (to include tension headaches and migraines) had its clinical onset during active service or was related to any in-service disease, event or injury, based on the specialist's review of the available medical records, medical literature and clinical experience.  The specialist went on to explain that the Veteran's STR's reflected one isolated event, in which the Veteran fell and hit his head in August 1985.  The ensuring examination determined there were no neurological deficits and the Veteran was diagnosed with a head laceration above his left eye.  There was nothing in the Veteran's STR's to suggest the Veteran suffered from headaches, traumatic brain injury or traumatic brain injury residuals.  The Veteran's May 1987 separation examination noted that the Veteran had a well-healed scar on his left forehead, but there were no head abnormalities.  The specialist explained that local head-pain or headaches at the site of the Veteran's laceration was a transient condition, known to resolve without residuals.  The specialist determined that this was evident in the Veteran's case and was supported by the STR's.  There was no objective evidence of chronicity, to include headaches, throughout the duration of the Veteran's service. 

The specialist also addressed the previous medical opinions in the claims file.  The specialist determined that the April 2010 and June 2012 opinions to be valid.  He determined that the negative opinion for service connection should be considered valid because the VA examiner found the Veteran to be inconsistent and uncooperative, thus declaring the examination invalid, but not the nexus opinion.  

The specialist also addressed the January 2005 and December 2009 medical opinions, finding them to be invalid.  The specialist explained that the opinions were based purely on the Veteran's symptom complex and not on objective data.  The specialist concluded the opinion was speculative, and noted that a follow up examination, which took place at the same time the opinion was provided, reflected that the Veteran's subjective complaints were out of proportion to the objective examination findings and there was no reproducible pain or tenderness on the scar with poor response to medication to include local injections.  The specialist explained that the private treatment records reflect that the Veteran was treated with multiple medications (Depakote and Neurontin) and failed local injections.  This also supported the specialist's opinion that the headache disorder was less than likely related to service, to specifically include the service-connected laceration the left side of the Veteran's forehead. 

In September 2017, the Veteran submitted the Medical Opinion Response Form, checking the box which stated that he was submitting new evidence or arguments and that he did not waive RO consideration.  The claims file does not contain any additional evidence or arguments.  In January 2018, VA contacted the Veteran and his representative in order to clarify the September 2017 statement.  Neither the Veteran nor his representative clarified the record, responded to VA's request, or added any additional arguments or evidence to the claims file. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for headaches is warranted.  The Board notes the Veteran's reports of a head injury in-service and ongoing headaches and he is competent to relay his symptoms and in-service events.  While, the Veteran is competent to testify as to his observations, his testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's and associated lay statements as to whether his headaches are related to service are outweighed by the other evidence of record.  The Board finds the Veteran's statements regarding the onset and causes of his ongoing symptoms are not credible and probative because they conflict with his own reports and the contemporaneous medical record.  In addition to stating that his headaches began in service and continued since that time, the Veteran has made several other statements regarding the onset of this disorder.  The Veteran is documented denying any chronic or recurrent conditions in April 1994 private treatment records.  In July 2004 VA treatment records, the Veteran reported that he had a long history of headaches since his childhood.  In July 2004 correspondence, the Veteran stated that his headaches started following an in-service assault.  In November 2009 VA treatment records he reported that his headaches began in 1997.  

Additionally, the Board notes that the Veteran did not report any headaches on his May 1987 separation examination.

The Board finds that the July 2017 VHA opinion was based on the specialist's medical expertise and well-reasoned rationale, and is more probative and credible than the lay opinions of record.  The July 2017 VHA opinion was based on the specialist's medical expertise and provided a well-reasoned rational and as a result is entitled to significant probative weight.  The specialist noted the Veteran's medical history, to include the August 1985 in-service head laceration, as well as the positive January 2005 and December 2009 private opinions.  The specialist noted no objective evidence of headaches until 1997.  The specialist noted and considered the Veteran's lay statements of record however found that even considering the reported symptoms there was no evidence of a chronic headache disorder in-service.  The specialist found the Veteran's headaches are less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The Board also finds that the twelve year period without treatment for headaches weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

The Board also affords little probative weight to the January 2005 and December 2009 private opinions.  Notably, the Veteran explicitly denied any other head trauma during his oral history with the physician.  This is contradicted not only by the Veteran's own statements throughout the record, but also by the medical history.  As noted above, the Veteran reported a head injury prior to service, a 1998 head injury incurred while playing basketball, and a head injury in September 1999, which several VA physicians determined to be the cause of his headaches.  The private opinions were not able to take the Veteran's full medical history into account when providing an assessment, and the Veteran demonstrated that he was an inconsistent historian when he failed to report a full history.  Therefore, the Board affords these opinions little probative value.  

For all these reasons, service connection on direct or secondary bases is not warranted for headaches.

Additionally, the record does not reflect medical evidence showing any manifestations of a headache disorder during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with a headache disorder until 1997 (nearly 12 years after his separation from active service).  

Accordingly, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran has a current disability, the preponderance of the evidence weights against finding that the Veteran's headaches are related to his service and as such service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a headache disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


